



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Carlini, 2013
    ONCA 590

DATE: 20130926

DOCKET: C53935

Rosenberg, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Giovanni Carlini

Appellant

Frank Miller, for the appellant

Alison Wheeler, for the respondent

Heard: September 18, 2013

On appeal from the decision of the Summary Convictions
    Appeal Court dated June 7, 2011 by Justice S. Rogin of the Superior Court of Justice,
    dismissing the appeal from the conviction entered on July 17, 2009 by Justice Sharman
    Bondy of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellants submission is that the trial judge failed to
    consider Mrs. Carlinis evidence about the shaved pubic area and this evidence,
    if accepted, could have raised a reasonable doubt.  The trial judge was alive
    to this issue, even though it was not referred to in defence counsels
    submission.  The appellants admission to the police was the heart of the
    Crowns case and the trial judge accepted those admissions.  They alone proved
    the case.  By necessity, the trial judge had to have rejected the defence
    evidence.
We are satisfied that the treatment of
    the evidence by the trial judge and by Rogin J. was adequate given the nature
    of the issues at the trial.  There was no need to explicitly subject one minor part
    of the testimony to a separate
W.(D.)
analysis.

[2]

Accordingly, the appeal is dismissed.


